                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     ROBERT SCOTT FEAMSTER,                             Case No. 18-cv-01327-HSG(LB)
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER DENYING MOTION TO
                                  13             v.                                         COMPEL WITHOUT PREJUDICE
                                  14     GACO WESTERN, LLC,                                 Re: ECF No. 91, 96
                                  15                    Defendant.

                                  16

                                  17      The district judge referred the plaintiff’s motion to compel discovery to the undersigned. Order

                                  18   of Reference, ECF No. 97. The court denies the motion without prejudice and orders the parties to

                                  19   comply with the dispute procedures in the undersigned’s standing order (attached). The procedures

                                  20   in it require, among other things, that if a meet-and-confer by other means does not resolve the

                                  21   parties’ dispute, lead counsel for the parties must meet and confer in person (if counsel are local)

                                  22   and then submit a joint letter brief with information about any unresolved disputes. The letter brief

                                  23   must be filed under the Civil Events category of “Motions and Related Filings > Motions –

                                  24   General > Discovery Letter Brief.” After reviewing the joint letter brief, the court will evaluate

                                  25   whether future proceedings are necessary, including any further briefing or argument.

                                  26      IT IS SO ORDERED.

                                  27      Dated: March 16, 2020                         ______________________________________
                                                                                        LAUREL BEELER
                                  28                                                    United States Magistrate Judge

                                       ORDER – No. 18-cv-01327-HSG
